Circuit Court for Baltimore
County
Case No. 03-C-12-010757
Argued on: February 11, 2014
                                  IN THE COURT OF APPEALS

                                        OF MARYLAND

                                  Misc. Docket AG No. 49

                                   September Term, 2012



                               ATTORNEY GRIEVANCE COMMISSION

                                        OF MARYLAND

                                            v.

                                    JOSEPH LEE FRIEDMAN



                                      Barbera, C.J.
                                      Harrell
                                      Battaglia
                                      Greene
                                      Adkins
                                      McDonald
                                      Watts,
                                                JJ.


                                     PER CURIAM ORDER




                                 Filed: February 12, 2014
ATTORNEY GRIEVANCE                  *     In the
COMMISSION OF MARYLAND
                                    *     Court of Appeals

          v.                        *     of Maryland

                                    *     Misc. Docket AG No. 49
JOSEPH LEE FRIEDMAN
                                    *     September Term, 2012


                           PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 12th day February, 2014,

     ORDERED,   by   the   Court   of   Appeals    of   Maryland,   that the

Respondent, Joseph Lee Friedman, be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the

State of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Joseph Lee Friedman from the register of attorneys, and pursuant to

Maryland Rule 16-760(e), shall certify that fact to the Trustees of

the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts,

pursuant to Maryland Rule 16-761(b), for which sum judgment is

entered in favor of the Attorney Grievance Commission of Maryland

against Joseph Lee Friedman.
 /s/ Mary Ellen Barbera
Chief Judge